In January 28, 2000, this court suspended the respondent, Steven A. Kraushaar, for a period of one year. Before reinstatement, the respondent was required to pay the costs of the disciplinary action and to comply with Supreme Court Rule 218 (2000 Kan. Ct. R. Annot. 266).
The Disciplinary Administrator has filed a report verifying that the respondent has fully complied with the conditions imposed upon him by this court.
This court, having reviewed the files and the recommendation of the office of the Disciplinary Administrator, finds that respondent, Steven A. Kraushaar, should be reinstated to the practice of law in the State of Kansas.
It Is Therefore Ordered that the respondent is reinstated to the practice of law in the State of Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports.